Citation Nr: 9904145	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  96-51 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.   Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for right elbow 
disability.

3.  Entitlement to service connection for right wrist 
disability.

4.  Entitlement to service connection for a disability of the 
back of the head, neck and shoulders.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1963 to April 
1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1994 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied claims of 
entitlement to service connection for a right knee condition, 
a right elbow condition, a right wrist condition, and a 
disorder of the back of the head, neck and shoulder.  That 
rating decision also denied entitlement to service connection 
for a cervical disc condition.  In a September 1996 decision 
denied an appeal on the issue of entitlement to service 
connection for low back disability, the Board directed the 
RO's attention to a February 1994 notice of disagreement on 
all of the issues addressed in the January 1994 rating 
decision.  The RO subsequently issued a statement of the case 
in October 1996 addressing all of the issues except for the 
cervical disc disability issue.  A substantive appeal was 
received that same month. 

With regard to the cervical disc disability issue, it is not 
clear why the RO did not include that issue in the October 
1996 statement of the case.  While it may be that this issue 
is essentially one and the same as the back of the head, neck 
and shoulder issue, there is no explanation in the claims 
file and the Board must assume that since the RO described 
the cervical disc issue as a separate issue in its January 
1994 rating decision, that it intended it to be dealt with 
separately.  Accordingly, the cervical disc disability appeal 
is hereby again referred to the RO for appropriate action, to 
include issuance of a statement of the case. 

The following decision of the Board as it pertains to the 
claim of disability of the back of the head, neck and 
shoulders does not include consideration of the cervical disc 
disability issue which is referred to the RO in the forgoing 
paragraph, but is intended only to apply to disability of the 
back of the head, neck and shoulders other than any such 
disability due to any cervical disc disorder. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran and his representative assert that the veteran 
has a right knee condition, a right elbow condition, a right 
wrist condition, and a disorder of the back of the head, neck 
and shoulder which are related to his period of active 
military service.  Specifically, it is asserted that the 
claimed conditions as a result of injuries incurred during 
parachute landings.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran's claims of 
entitlement to service connection for right knee disability, 
for right elbow disability, for right wrist disability, and 
for disability of the back of the head, neck and shoulders 
are not well-grounded.


FINDINGS OF FACT

1.  There is no medical diagnosis of current right knee 
disability.

2.  There is no medical diagnosis of current right elbow 
disability.

3.  There is no medical diagnosis of current right wrist 
disability.  

4.  There is no medical evidence of a nexus between any 
current disability of the back of the head, neck and 
shoulders and the veteran's period of active military 
service.


CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for right knee disability, for right elbow disability, and 
for right wrist disability are not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for disability of the back of the head, neck and shoulders is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, the initial question in this case is whether the 
veteran has presented well-grounded claims for service 
connection.  In this regard, a claimant must submit evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded; that is, the 
claim must be plausible and capable of substantiation.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
and/or lay statements because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  

The United States Court of Veterans Appeals (Court) has 
indicated that in order for a service connection claim to be 
well-grounded, there must be competent evidence:  i) of 
current disability (a medical diagnosis); ii) of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and; iii) of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

In this case, service medical records include induction and 
separation examination reports, dated in May 1963 and March 
1965, respectively, which show that the veteran's 
musculoskeletal system was clinically evaluated as normal.  
The induction examination report noted a healed fracture of 
the right wrist, NS (not significant), and an accompanying 
report of medical history shows that a "broken right arm 
three years ago" was noted.  Service medical records show 
that in September 1964, he was treated for a sprained right 
knee and was placed on light duty for five days.  X-rays of 
the right knee revealed no significant abnormality. 

Records from the Samaritan Health Center (SHC), dated in 
1988, show that the veteran received treatment for back and 
right shoulder pain after he slipped getting off of the bus.  
The diagnosis was acute right shoulder and lumbosacral 
strain.  An X-ray of the right shoulder was negative.

In August 1991, the veteran underwent VA examination.  Review 
of the examination report shows that the veteran's 
musculoskeletal complaints were limited to low back and 
bilateral shoulder pain.  It was indicated that there was no 
history of shoulder injury.  An X-ray report for the right 
and left shoulders contains an impression of a normal study.  
The relevant diagnosis was history of strain of both 
shoulders.

Records from Mercy Family Care, dated between 1991 and 1992, 
include an October 1991 assessment of cervical strain.  An X-
ray of the cervical spine revealed "either degenerative 
and/or herniated disc disease involving the intervertebral 
disc between the fifth and sixth cervical vertebrae" and 
arthritis at C5-C6.  In addition, minimal bilateral 
intervertebral foraminal cervical spondylosis was noted at 
C5-C6.  A CT scan of the cervical spine revealed degenerative 
changes causing posterior hypertrophic spurring at C5-C6 and 
narrowing of  the left intervertebral foramina.  No focal 
disc herniation was demonstrated.

A decision from the Department of Social Services for the 
State of Michigan, dated in April 1992, shows that the 
veteran was determined to be disabled.  He was noted to have 
symptoms of pain in his back, right knee, wrist and elbow and 
the back of his head.  His diagnoses included cervical/lumbar 
spine disease 

An X-ray report from Mercy Hospital, dated in February 1992, 
contains an impression of an unremarkable right elbow and an 
unremarkable right wrist.

A review of the veteran's written submissions shows that he 
argues that he received trauma to his head, neck, shoulders, 
right elbow and wrist and knee as the result of parachute 
landings while serving as a paratrooper in Okinawa.  He has 
submitted pictures of himself on exercises, as well as 
pictures of paratroop operations allegedly held in Okinawa.  
He points out that his unit often had to land on a concrete 
airstrip, and that the wind in Okinawa often blew 
paratroopers off course as they were landing, and caused 
injuries.  He states that the unit pride and work ethic in 
his airborne unit were such that he refused to seek medical 
treatment for his injuries.  In addition, he stated that he 
had received ongoing treatment for the claimed disabilities 
since his separation from service.  In particular, he stated 
that records of treatment at the Mayberry Clinic, and 
treatment through Blue Cross/Blue Shield, were unobtainable 
due to the passage of time. 

After reviewing the evidence, the Board finds that the 
veteran's claims are not well-grounded.  With regard to the 
right knee, right wrist and right elbow claims, there are no 
medical diagnoses of current disability.  It would appear 
that the sprained right knee treated in service in 1964 was 
acute and resolved without leaving any residual disability as 
no subsequent service medical records document complaints or 
treatment and no musculoskeletal disorders were noted on 
clinical examination at the time of the veteran's discharge 
from service.  Moreover, although the report of induction 
examination referenced a healed fracture of the right wrist, 
there is no medical evidence which shows any diagnosis of 
current right wrist disability.  In fact, radiological study 
of the right wrist accomplished in February 1992 was 
interpreted as unremarkable.  Without a medical diagnosis of 
current disability, the veteran's claims based on right knee, 
right wrist and right elbow disorders must be deemed not 
well-grounded.  Bremer  v. Derwinski, 3 Vet. App. 223, 225 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

With regard to the claimed disorder of the back of the head, 
neck and shoulder, it is not clear that there is a medical 
diagnosis of current disability.  As noted in the 
introduction, cervical disc disability is not being 
considered in this decision.  However, the Board does note 
medical evidence of a right shoulder strain in 1988 and a 
reference to pain at the back of the head, neck and shoulder 
made by D. Bradford Barker, M.D. in a September 1991 medical 
report.  The Board observes, however, that the 1988 shoulder 
strain would appear to due to a separate post-service injury.  
At any rate, assuming arguendo that these medical records are 
sufficient to constitute a medical diagnosis of current 
disability, the veteran's claim as it pertains to disability 
of the back of the head, neck and shoulders must nevertheless 
be viewed as not well-grounded since there is no medical 
evidence of a link between any such current disability of the 
head, neck and shoulders and the veteran's military service 
or any injury or injuries suffered during service.  

The Board acknowledges the veteran's various statements 
setting forth his belief that the claimed disabilities are 
related to parachute injuries.  However, the to extent that 
his statements suggest current disabilities and a nexus to 
his service, they are not competent since the Court has 
clearly indicated a layperson is not competent to make a 
medical diagnosis or to offer an opinion as to etiology of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

In other words, medical diagnoses of current disability and 
medical evidence linking such current disability to service 
is needed to render the claims well-grounded.  The Board 
views this discussion as sufficient to inform the veteran of 
the elements necessary to well-ground his service connection 
claims.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  

In closing, the Board stresses that the "duty to assist" 
set forth at 38 U.S.C.A. § 5107(b), is not triggered until 
the veteran fulfills his duty of submitting a claim that is 
well-grounded.  Moreover, the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

The appeal is denied as to all issues. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 9 -


